By the C~ourt.
The defendant having passed the note to the plaintiff, after the alteration in the place of payment was made, cannot take advantage of this alteration. It may affect the tiote as to thc maker, and the enclorsers through whose hands it passed before it was altered; but endorsers, who received and passed it away after, cannot complain.
WHEn there was a regular notice, in other words, whether the one given was left at the pro per place, was a matter of evidence, properly to be determined by the jury.
New trial denied.